EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to show a seatback assembly including an attachment assembly operably coupling a moveable thoracic back support to a moveable upper thoracic support bracket, the attachment assembly comprising a pair of mounting lug, one each of which is disposed on either of one of the moveable upper thoracic support bracket or the moveable thoracic back support, and a pair of mounting bosses, one each of which is disposed on the other of the moveable upper thoracic support bracket or the moveable thoracic back support, wherein the pair of mounting lugs are aligned with a pair of mounting bosses as the moveable thoracic back support is horizontally positioned above the lower seatback insert and the pair of mounting lugs are received within the pair of mounting bosses as the moveable thoracic back support is vertically lowered relative a lower seatback insert during assembly of the seatback assembly, in combination with other specifically claimed features..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/February 25, 2021                                         Primary Examiner, Art Unit 3636